DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations defined in claim 4 that the abutting portion has a width increasing from an end thereof away from the hand held portion to an end thereof close to the hand held poriton must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	+6

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 13, the penultimate line, it is mis-descriptive to state that “the first locking member is capable of being withdrawn from the first locking slot such that the first locking member is capable of being detached from the main body” when the movable member is in the second position.  It will be assumed that the limitation is directed to the first insertion member is capable of being detached from the main body when the movable member is in the second position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11 and 13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Howald, US 6014793.  Howald discloses a mounting and locking mechanism having a mounting bracket with a mounting space, a first insertion slot, an accommodation slot, a first slot wall, a first opening, a locking assembly with a movable member and a first locking member as shown in the annotated drawing.

    PNG
    media_image1.png
    607
    941
    media_image1.png
    Greyscale

Regarding claims 2-3, Howald discloses the movable member having a hand-held portion and an abutting portion as shown in the annotated drawing.

    PNG
    media_image2.png
    382
    751
    media_image2.png
    Greyscale

	


    PNG
    media_image3.png
    384
    751
    media_image3.png
    Greyscale

	Regarding claims 8-9, Howald discloses a second insertion slot, a second slot wall, a second locking member and a second opening on the left side of the device that is identical to the right side of the device.
	Regarding claim 10, Howald discloses an elastic member (11).
	Regarding claim 11, Howald discloses the device as previous presented and discloses a main body (13).
	Regarding claim 13, Howald discloses the main body (13) being detachably attached to the mounting bracket (14).




14 is rejected under 35 U.S.C. 102a(1) as being anticipated by De Oliveira, US 2014/0353349 A1.  De Oliveira discloses a wearable device having a main body, a band, and a locking assembly as shown in the annotated drawing.

    PNG
    media_image4.png
    1177
    842
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 4-5, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677